Exhibit 99.1 April 21, 2008 CONTACT: Elizabeth Wilkinson Phone: 281-408-1329 EAGLE ROCK ENERGY PARTNERS, L.P. ANNOUNCES APPOINTMENT OF DARIN G. HOLDERNESS AS SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER HOUSTON – Eagle Rock Energy Partners, L.P. (NASDAQGS: EROC) (“Eagle Rock” or “the Partnership”) today announced the appointment of Mr. Darin G. Holderness to the position of senior vice president and chief financial officer, effective May 19, 2008. Mr. Holderness will replace Mr. Alfredo Garcia, who has been serving as interim chief financial officer since December 28, 2007. Mr. Garcia will continue to serve the Partnership in the capacity of senior vice president
